                         Case 2:20-cr-00105-KJM
$2 5HY &ULPLQDO&RPSODLQW                     Document 1 Filed 06/02/20 Page 1 of 8

                                    81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                                                                                        FILED
                                                  Eastern District of California
                                                BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                                       Jun 02, 2020
                                                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                  8QLWHG6WDWHVRI$PHULFD
                             Y
                  'RQWH 0DUFHO $QGHUVRQ
                                                                           &DVH1R    2:20-mj-0083 EFB



                        Defendant(s)                                               SEALED
                                                &5,0,1$/&203/$,17
        ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                   -XQH                   LQWKHFRXQW\RI               6RODQR                      LQWKH
     (DVWHUQ          'LVWULFWRI           &DOLIRUQLD         WKHGHIHQGDQW V YLRODWHG

          Code Section                                                       Offense Description
 86&   M                             3RVVHVVLRQ RI D 6WROHQ )LUHDUP
 86&   X                             %XUJODU\ RI D )HGHUDOO\/LFHQVHG )LUHDUPV 'HDOHU




        7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6(( $77$&+(' $)),'$9,7 2) $7) 63(&,$/ $*(17 -(55< '211




        ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
        u

                                                                           /s/ Jerry Donn (by telephone authorization)
                                                                                              Complainant’s signature

                                                                                       -HUU\ 'RQQ $7) 6SHFLDO $JHQW
                                                                                               Printed name and title

6ZRUQWREHIRUHPHWHOHSKRQLFDOO\


'DWH             
                                                                                                 Judge’s signature

&LW\DQGVWDWH                     (ON *URYH &DOLIRUQLD                   8QLWHG 6WDWHV 0DJLVWUDWH -XGJH (GPXQG ) %UHQQDQ
                                                                                               Printed name and title
          Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 2 of 8

             AFFIDAVIT OF ATF SPECIAL AGENT JERRY DONN

I, Jerry Donn, being duly sworn, hereby depose and state:

                                     PURPOSE

    1. This Affidavit is made in support of search warrants for:

          a. 500 Union Avenue, Fairfield, California, the Solano County Jail, as
              more fully described in Attachment A-1, for the items listed in
              Attachment B-1.

          b. A 2019 Chrysler Pacifica bearing Oregon license plate, 900 LRG,
              located at Vacaville Tow, 56 Commerce Place, Vacaville, California, as
              more fully described in Attachment A-2, for the items listed in
              Attachment B-2.

       I believe there is probable cause to believe that the location described in
       Attachments A-1 and A-2 contains evidence of violations of 18 U.S.C. § 922(j)
       (possession of a stolen firearm) and 18 U.S.C. § 922(u) (burglary of a
       federally-licensed firearms dealer). The evidence to be seized is more fully
       described in Attachment B.

    2. Additionally, this Affidavit is made in support of criminal complaints and
        arrest warrants for:

          a. Donte Marcel Anderson (age: 31)

          b. Desteny Estrella Leilani Salazar (age: 22)

          c. Donley Thompson (age: 27)

          d. Tracy Whitfield (age: 31)

          e. Adrian Oscar Duran (age: 23)

       Count One: Possession of a Stolen Firearm, 18 U.S.C. § 922(j)

       Count Two: Burglary of a Federally-Licensed Firearms Dealer, 18 U.S.C.
                 § 922(u).

                                                                             1|Page

          Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 3 of 8

                              AGENT BACKGROUND

    3. I am a Special Agent ("SA") with the United States Department of Justice,
        Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF"). I have been
        an ATF Special Agent for nineteen years. Prior to working for ATF, I was
        employed as a Deputy United States Marshal with the United States
        Marshals Service for four years. I have received training in federal firearms
        laws and regulations at the ATF National Academy and Federal Law
        Enforcement Criminal Investigator Training Program. I have investigated at
        least one hundred cases involving federal firearms violations, involving
        unlawful sales, possession, manufacturing, and transportation of firearms. I
        have participated in a variety of different aspects of those investigations,
        including surveillance, undercover operations to conduct controlled purchases
        of firearms, interviewing suspects, and the execution of search and arrest
        warrants. I have been the affiant of numerous affidavits for search warrants
        relating to firearms offenses.

    4. I am an “investigative or law enforcement officer” of the United States within
        the meaning of 18 U.S.C. § 2510(7), in that I am an officer of the United
        States empowered by law to conduct criminal investigations and make
        arrests for offenses enumerated in 18 U.S.C. § 2516.

    5. Because this affidavit is submitted for the limited purpose of establishing
        probable cause for the requested search warrant, I have not included each
        and every fact known to me about this case. Rather, I have set forth only the
        facts that I believe are necessary to support probable cause.

    6. This affidavit is based upon my own personal knowledge but also the
        knowledge of other law enforcement officers involved in this investigation.
        Where I describe statements made by other people (including other special
        agents and law enforcement officers), the statements are described in sum,
        substance, and relevant part. Similarly, where I describe information
        contained in reports and other documents or records in this affidavit, this
        information is also described in sum, substance, and relevant part.

                      STATEMENT OF PROBABLE CAUSE

    7. The following set of facts are based on my participation in the investigation of
        the June 1, 2020 burglary of the federally-licensed firearms dealer Guns,
        Fishing, and Other Stuff.


                                                                              2|Page

          Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 4 of 8

Burglary of Guns, Fishing, and Other Stuff.

    8. On June 1, 2020, shortly before 11:00 p.m., the Vacaville Police Department
        received a call reporting suspicious persons at the Guns, Fishing, and Other
        Stuff (“GFOS”) store located at 197 Butcher Road in Vacaville, California.
        Shortly thereafter, Vacaville Police Department dispatch was notified of a
        security alarm activation at GFOS.

          a. GFOS is a two-story gun and outdoor recreation store. GFOS is a
              federally-licensed firearms dealer.

    9. Vacaville Police Department officers responded toward the scene. Vacaville
        Police Officer Keith Hopper was the first on scene. Officer Hopper was
        driving a marked Vacaville Police Department patrol vehicle. As he arrived
        on scene, Officer Hopper saw four vehicles driving at an accelerated rate of
        speed on Butcher Road away from GFOS. Officer Hopper activated his patrol
        vehicle’s emergency lights and sirens and followed the four vehicles. The first
        three vehicles drove onto eastbound Interstate 80 onramp, another vehicle
        stayed on surface streets. Officer Hopper followed the three vehicles onto
        Interstate 80. Eventually, Officer Hopper focused on one vehicle (a 2019
        Chrysler Pacifica minivan bearing Oregon license plate 900 LRG) and he lost
        sight of the other two vehicles.

High-speed chase results in five people being arrested.

    10.As Officer Hopper followed the Chrysler minivan, the minivan continued to
        accelerate and failed to yield to Officer Hopper’s flashing emergency lights
        and audible siren. The minivan exited the freeway at Nut Tree Parkway and
        continued on surface streets before attempting to reenter Interstate 80. At
        this point, law enforcement deployed a stop stick to attempt to stop the
        minivan. The minivan’s right side drove over the stop stick but the minivan
        continued up onto eastbound I-80. As the minivan drove on I-80, it reached
        speeds over 100 mph before slowing. The minivan exited I-80 on the Leisure
        Town off-ramp turned onto Leisure Town Road and then onto Orange Drive
        before coming to a stop. As the minivan stopped, five individuals got out and
        started running away. At this point, other responding officers had joined
        Office Hopper in pursuit. Officer Hopper stayed with the minivan while
        other officers chased the five suspects.



                                                                             3|Page

          Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 5 of 8

    11.Officer Hopper searched the minivan. Inside it, he found bolt cutters, a
        Sawsall power tool, and thirteen handguns with price-tags for GFOS still
        attached. The firearms included at least one Glock pistol, one Springfield
        pistol, and one Kimber Arms pistol.

          a. Kimber Arms pistols, Glock pistols, and Springfield pistols are all
              manufactured outside the state of California and therefore necessarily
              traveled in interstate or foreign commerce.

    12.Within one to two minutes, assisting officers had taken the five individuals
        from the minivan into custody:

          a. Donte Marcel Anderson (age: 31)

          b. Desteny Estrella Leilani Salazar (age: 22)

          c. Donley Thompson (age: 27)
                 i. On July 31, 2014, Thompson was convicted of receiving stolen
                     property, in violation of California Penal Code 496(a).

          d. Tracy Whitfield (age: 31)

          e. Adrian Oscar Duran (age: 23)
                 i. On September 19, 2018, Duran was convicted of burglary, in
                     violation of California Penal Code 459. Duran is currently on
                     probation stemming from this conviction.

    13.The minivan was subsequently towed to Vacaville Tow at 56 Commerce
        Place, Vacaville, California. The minivan is registered to EAN Holdings, a
        holding company that does business as Enterprise-Rent-A-Car.

Follow-up investigation at the burglarized gun store.

    14.Law enforcement officers responded to GFOS. The front door of the GFOS
        store is made of glass. Behind the glass is a gate made of metal bars. Based
        upon the evidence at the scene, it appeared that the glass front door was
        shattered and then the metal bars were cut with some kind of metal-cutting
        tool.




                                                                             4|Page

          Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 6 of 8

    15.The owner of GFOS was interviewed. He estimated that approximately 70
        guns were stolen during the burglary. Below is a photograph of the smashed
        display case that contained the firearms.




    16.Subsequently, law enforcement officers reviewed the surveillance video from
        the GFOS in-store surveillance cameras. Surveillance showed an individual
        using a metal-cutting tool to saw through the metal gate after the glass front
        door had been shattered. At this point, at least eight different individuals
        entered into the store while the person with the metal-cutting tool appeared
        to remain outside. The individuals proceeded directly to the second floor
        where the firearms were located. They smashed a glass display case and took
        pistols.

                                REQUEST TO SEAL

    17.This Affidavit contains information regarding potential targets, which if
        unsealed may jeopardize the very information sought to be gained by this
        search warrant. In light of the on-going nature of the investigation, and the
                                                                             5|Page

          Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 7 of 8

       likelihood that notice to above-identified individuals may cause them to
       destroy evidence, flee from prosecution, and notify confederates, your Affiant
       requests that this Affidavit and the resulting Search Warrants and Criminal
       Complaints be sealed on the Court’s docketing system, with the exception of
       copies utilized by law enforcement officers participating in the investigation
       and a copy of the Search Warrants and an inventory of any items seized that
       will be left at the location of the execution of the Search Warrants.


                                       CONCLUSION

    18.I hereby request that search warrants be issued for the locations described in
        Attachments A-1 and A-2 for the items set forth in Attachments B-1 and B-2
        based upon the aforementioned facts. Additionally, I request the arrest
        warrants be issued for Donte Marcel Anderson, Desteny Estrella Leilani
        Salazar, Donley Thompson, Tracy Whitfield, and Adrian Oscar Duran.

I swear, under the penalty of perjury, that the foregoing information is true and
correct to the best of my knowledge, information, and belief.


/s/ Jerry Donn (by telephone authorization)
____________________________
JERRY DONN
ATF Special Agent



Sworn and Subscribed to me
on June 2, 2020,



____________________________
___
  _______
       ____
       __ ____
            ________
                 __ _______
                       ____ ___
                             _ ____
 Hon. EDMUND F
 H                 F. BRENNAN
 United States Magistrate Judge



Approved as to form:

____________________________
Justin L. Lee
Assistant United States Attorney


                                                                             6|Page

           Case 2:20-cr-00105-KJM Document 1 Filed 06/02/20 Page 8 of 8


                                 PENALTY SLIP


United States
                                                     2:20-mj-0083 EFB
v.

Donte Anderson,
Desteny Salazar,
Donley Thompson,
Tracy Whitfield, and
Adrian Duran


     COUNT ONE: 18 U.S.C. § 922(j) – Possession of a Stolen Firearm

                    Fine of up to $250,000, and/or
                    Imprisonment of up to 10 years, or both
                    Term of Supervised Release of up to 3 years
                    Mandatory $100 Special Assessment


     COUNT TWO: 18 U.S.C. § 922(u) – Burglary of a Federally-Licensed Firearms
                Dealer

                    Fine of up to $250,000, and/or
                    Imprisonment of up to 10 years, or both
                    Term of Supervised Release of up to 3 years
                    Mandatory $100 Special Assessment
